GIBBONS, J.
This action seems to baye been brought under the act of tbe legislature of 1880, which, is in these words: “ All words spoken and published of any female person of this State, falsely and maliciously imputing to such female a want of chastity, shall, by the several courts of this State haying jurisdiction thereof, be deemed and held actionable in themselves, without any averment or proof of special damages; and the person or persons injured may maintain an action thereon, as in other cases of slander.”
The charge of the court and refusals to charge raise the question whether a female of foreign birth, residing in this State, has the right to maintain the action provided by the statute.
It is contended by the plaintiff in error, that the words “ any female person of this State ” must be construed to mean female citizen of this State, and therefore a female of foreign birth, who had not been naturalized, could derive no benefit from the act, not being included in it. We cannot give to the act so restricted a construction. We think its terms broad enough to embrace all females residing in the State, whether citizens or foreigners. Whether a female merely sojourning temporarily within the State, would be included in the terms of the act, we do not now decide, as that is not the case presented by the record. This disposes of the first charge asked by the defendant in error, and of the charge given by the court.
The second charge asked was properly refused, because it was not adapted to the proof, and was abstract. The record discloses no proof showing, or tending to show, that the defendant in error was a citizen of any other State in the United States, or that she was sojourning in this temporarily.
The allegations in the declaration that the plaintiff below was chaste and in good repute, did not require proof, as the law would presume the truth of these allegations until the contrary was shown. They were inducement merely in the declaration, and could only be put in issue by the appropriate plea. The general issue, in the action of slander, would not traverse them, except so far as to enable the defendant to introduce evidence upon that subject in mitigation of damages.
The ruling of the court in permitting the witness to testify, *621under tbe circumstances disclosed in tbe bill of exceptions, was a matter resting in its discretion, and not revisable bere. We cannot distinguish tbe question bere presented, in principle, from that decided in tbe case of Tbe State v. Brookshire, 2 Ala. 303. Tbe decision of tbe question presented in that case, we regard as entirely decisive of this.
There is no error in tbe record, and tbe judgment of tbe court below is affirmed.